Judge Gkeen.
*555This is not a Bill for the specific execution of a parol contract only, but to remedy a mistake in the execution of such a contract, offering the Defendant the alternative to correct the mistake, by conveying the property really purchased, if he has a title-to it, or to re-pay the money, if he has not. Here was a mutual mistake as to the very subject of the contract, and it is void, and should be rescinded, and the parties put in statu- quo, by the repayment of the money, the vendor having no title to the property really sold. The Decree should be affirmed.
Judges Garr, Coalter and Cabell concurred*

 Absent, the Paesident.